Robert L. Brown, Justice, dissenting. This is a case where the trial judge obviously erred in finding that appellant’s Rule 37 petition was untimely, as the majority’s per curiam opinion acknowledges. Because of the error, the trial court found that it lacked subject-matter jurisdiction. The appellant who is pro se has appealed on the merits of his petition and has not raised the jurisdictional question. The majority declines to raise subject-matter jurisdiction on its own, and, thus, an error is perpetuated and the merits of this matter never reached. We have been assiduous in raising subject-matter jurisdiction on our own when we observe that the trial court- did not have it. See, e.g., Vanderpool v. Fidelity & Cas. & Ins. Co., 327 Ark. 407, 939 S.W.2d 280 (1997); Douthitt v. Douthitt, 326 Ark. 372, 930 S.W.2d 371 (1996). Here, the trial court found it was without jurisdiction, and the trial court was wrong. I would correct the error, hold that the trial court did have subject-matter jurisdiction, and remand this case for a decision on the merits. The fact that the appellant is pro se should not militate against a remand in light of the fact that subject-matter jurisdiction is involved. Imber, J., joins.